Appeal by defendants from a judgment declaring that they were without power to extend the duration of an eligible list, for appointment to the position of sergeant in the bureau of police, department of public safety of the City of Yonkers, from two to three years before the expiration of the two-year period fixed by them in the notice they gave of the examination for the position. Judgment unanimously affirmed, without costs. The power of the appellants, under their rules which have the effect of law, to fix the duration of an eligible list for this position can be exercised only before the establishment of the list. Present — Nolan, P. J., Wenzel, MacCrate, Schmidt and Murphy, JJ.